Execution Copy

SECURITIES PURCHASE AGREEMENT

          This Securities Purchase Agreement (this "Agreement") is made and
entered into as of September 14, 2004 among Interpool, Inc., a Delaware
corporation (the "Company"), and the investors signatory hereto (each a
"Purchaser" and collectively the "Purchasers").

           WHEREAS, subject to the terms and conditions set forth in this
Agreement and pursuant to Section 4(2) of the Securities Act of 1933, as amended
(the "Securities Act"), and Rule 506 promulgated thereunder, the Company desires
to issue and sell to the Purchasers, and the Purchasers, severally and not
jointly, desire to purchase from the Company, certain securities of the Company,
as more fully described in this Agreement.

          NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in
this Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

ARTICLE I.
DEFINITIONS

           1.1.     Definitions. In addition to the terms defined elsewhere in
this Agreement, the following terms have the meanings indicated in this Article
I:

                     "2003 10-K" means the Company's Annual Report for the
fiscal year ended December 31, 2003 filed on form 10-K with the Commission.

                      "Affiliate" means any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person, as such terms are used in and construed under Rule
144. With respect to a Purchaser, any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser.

                     "Closing" means the closing of the purchase and sale of the
Securities pursuant to Section 2.1 on the Closing Date.

                      "Closing Date" means September 14, 2004.

                      "Code" means the Internal Revenue Code of 1986, as amended
to the date hereof from time to time hereafter, and any successor statute.

                     "Commission" means the Securities and Exchange Commission.

                      "Common Stock" means the common stock of the Company, par
value $.001 per share, or such securities into which such stock shall hereafter
be classified.

                      "Common Stock Equivalents" means any rights, warrants,
options, convertible securities, exchangeable securities or other securities or
debt of any kind that may be at any time convertible into, exchangeable for or
otherwise give the holder thereof the right to receive shares of Common Stock.

                     "Company Counsel" means Stroock & Stroock & Lavan LLP.

                      "Controlling Stockholder Letter" means the letter, dated
as of the date of this Agreement and attached hereto as Exhibit H, signed by
each of Martin Tuchman, Warren L. Serenbetz and Hickory Enterprises, L.P.

                      "Controlling Stockholders" means Martin Tuchman, Warren L.
Serenbetz, Radcliff Group, Inc., Hickory Enterprises, L.P., Warren L. Serenbetz,
Jr., Arthur L. Burns, Paul H. Serenbetz, Stuart W. Serenbetz and Clay R.
Serenbetz.

                      "Employee Benefit Plan" means any "employee benefit plan"
as defined in Section 3(3) of ERISA which (i) is sponsored, maintained or
contributed to by, or required to be contributed to by, the Company, any of its
Subsidiaries or any of their respective ERISA Affiliates or (ii) is or was
subject to Title IV of ERISA and was during the preceding six years sponsored,
maintained or contributed to by, or required to be contributed by, the Company,
any of its Subsidiaries or any of their respective ERISA Affiliates.

                      "Environmental Claim" means any investigation, written
notice, notice of violation, claim, action, suit, proceeding, demand, abatement
order or other order or directive (conditional or otherwise), by any
governmental authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of, or liability under, any
Environmental Law; (ii) in connection with any Release or threatened Release of
or exposure to Hazardous Material; or (iii) in connection with any actual or
alleged damage, injury, threat or harm to, natural resources or the environment.

                      "Environmental Laws" means any and all current or future
foreign or domestic, federal or state (or any subdivision of either of them),
statutes, ordinances, orders, rules, regulations, judgments, governmental
authorizations, or any other requirements of governmental authorities (i)
imposing liability or establishing standards for conduct for the preservation
and protection of the environment; (ii) relating to any activity involving
Hazardous Materials; or (iii) occupational safety and health, industrial hygiene
or land use, in any manner applicable to the Company or any of its Subsidiaries
or any Facility.

                      "ERISA" means the Employee Retirement Income Security Act
of 1974, as amended from time to time, and any successor statute.

                      "ERISA Affiliate" means, as applied to any Person, (i) any
corporation which is a member of a controlled group of corporations within the
meaning of Section 414(b) of the Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Code of which that Person is a member; and (iii) any member of an
affiliated service group within the meaning of Section 414(m) or (o) of the Code
of which that Person, any corporation described in clause (i) above or any trade
or business described in clause (ii) above is a member. Any former ERISA
Affiliate of the Company or any of its Subsidiaries shall continue to be
considered an ERISA Affiliate of the Company or any such Subsidiary within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of the Company or such Subsidiary and with respect to liabilities
arising after such period for which the Company or such Subsidiary could be
liable under the Internal Revenue Code or ERISA.

                     "ERISA Event" means (i) a "reportable event" material to
any Person within the meaning of Section 4043 of ERISA and the regulations
issued thereunder with respect to any Pension Plan (excluding those for which
the provision for 30-day notice to the PBGC has been waived by regulation); (ii)
the failure to meet the minimum funding standard of Section 412 of the Code with
respect to any Pension Plan (whether or not waived in accordance with Section
412(d) of the Code) or the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Pension Plan
except any such failure or imposition attributable to an error made in good
faith which results in the imposition of liability or a Lien on Company and its
Subsidiaries and their respective ERISA Affiliates of an immaterial amount, so
long as such error, failure and imposition are promptly corrected after
discovery of such error by Company or any of its Subsidiaries or the failure to
make any required contribution of a material amount to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by the
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in material current liability to the Company,
any of its Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition that
would reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of material liability on the Company, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (vii) the withdrawal of the Company, any of its Subsidiaries or any of
their respective ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
it would reasonably be expected that Company or any of its Subsidiaries will
incur material liability therefor (in excess of the contribution that would
otherwise have been due absent such withdrawal), or the receipt by the Company,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act
or omission which could reasonably be expected to give rise to the imposition on
the Company, any of its Subsidiaries or any of their respective ERISA Affiliates
of material fines, penalties, taxes or related charges under Chapter 43 of the
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
with a reasonable likelihood of success (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against the Company, any of its Subsidiaries or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan if such
assertion or the liability with respect thereto would reasonably be expected to
be material to any Person; (x) receipt from the Internal Revenue Service of
notice of the failure of any Pension Plan (or any other Employee Benefit Plan
intended to be qualified under Section 401(a) of the Code) to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Code; in either case if such failure would reasonably be expected to be material
to any Person or (xi) the imposition of a Lien pursuant to Section 401(a)(29) or
412(n) of the Code or pursuant to ERISA with respect to any Pension Plan.

                     "Exchange Act" means the Securities Exchange Act of 1934,
as amended.

                      "Existing Notes" means the Company's 7.35% Notes due 2007
and the Company's 7.20% Notes due 2007.

                     "Facilities" means any and all real property (including,
without limitation, all buildings, fixtures or other improvements located
thereon) now or hereafter owned, leased, operated or used by the Company or any
of its Subsidiaries (but only as to portions thereof actually owned, leased,
operated or used) or any of their respective Affiliates that are directly or
indirectly controlled by the Company.

                     "Fully-Diluted Basis" means, as of any time, a calculation
that gives effect to the issuance of (i) all shares of Common Stock at the time
issuable upon exchange, exercise or conversion of all Common Stock Equivalents
at that time outstanding and (ii) all shares of Common Stock at that time
reserved for issuance pursuant to stock option or stock grant or similar
programs.

                     "Hazardous Materials" means any chemical, material or
substance, the generation, use, storage, transportation or disposal of which, or
the exposure to which, is prohibited, limited or regulated pursuant to an
Environmental Law or which may or could pose a hazard to the health and safety
of the owners, occupants or any Persons in the vicinity of any Facility or to
the indoor or outdoor environment.

                     "Indenture" means the Indenture, dated as of the date of
this Agreement, by and between the Company and the Trustee, in the form of
Exhibit A.

                      "Investor Rights Agreement" means the Investor Rights
Agreement, dated as of the date of this Agreement, among the Company and each of
the Purchasers, in the form of Exhibit D.

                     "Liens" has the meaning specified in Section 3.1(a).

                     "Material Adverse Effect" has the meaning specified in
Section 3.1(b).

                     "Multiemployer Plan" means a Plan which is a "multiemployer
plan" as defined in Section 3(37) of ERISA.

                     "Notes" means the Company's 6% Senior Notes due 2014.

                     "Notes Effective Date" means the date that the Notes
Registration Statement is first declared effective by the Commission.

                     "Notes Registration Rights Agreement" means the Notes
Registration Rights Agreement, dated as of the date of this Agreement, among the
Company and the Purchasers, in the form of Exhibit C.

                     "Notes Registration Statement" means a registration
statement meeting the requirements set forth in the Notes Registration Rights
Agreement.

                     "PBGC" means the Pension Benefit Guaranty Corporation
established pursuant to Subtitle A of Title IV of ERISA (or any successor).

                     "Pension Plan" means any Employee Benefit Plan, other than
a Multiemployer Plan, which is subject to Section 412 of the Code or Section 302
of ERISA.

                     "Person" means an individual or corporation, partnership,
trust, incorporated or unincorporated association, joint venture, limited
liability company, joint stock company, government (or an agency or subdivision
thereof) or other entity of any kind.

                     "Purchasers' Counsel" means Latham & Watkins LLP.

                     "Release" means any release, spill, emission, leaking,
pumping, pouring, injection, escaping, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of any Hazardous Material into the environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

                     "Rule 144" means Rule 144 promulgated by the Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

                     "Securities" means the Notes, Warrants and the Warrant
Shares.

                     "Securities Act" means the Securities Act of 1933, as
amended.

                     "Stockholder Voting Agreement" means the Stockholder Voting
Agreement dated as of the date of this Agreement by and among the Company and
the Controlling Stockholders.

                     "Subsidiary" means any subsidiary of the Company that is
required to be listed in Schedule 3.1(a).

                     "Trading Day" means (a) any day on which the Common Stock
is traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted on any national securities exchange, market or trading or
quotation facility, then a day on which trading occurs on The New York Stock
Exchange (or any successor thereto).

                     "Trading Market" means the New York Stock Exchange or any
national securities exchange, market or trading or quotation facility on which
the Common Stock is listed or quoted.

                     "Transaction Documents" means this Agreement, the
Indenture, the Notes, the Warrant Agreement, the Warrants, the Stockholder
Voting Agreement, the Notes Registration Rights Agreement, the Investor Rights
Agreement and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

                     "Trustee" means U.S. Bank National Association.

                     "Warrant" means each Common Stock purchase warrant, issued
pursuant to the Warrant Agreement (defined herein) issued to each Purchaser at
the Closing.

                     "Warrant Agent" means U.S. Bank National Association.

                     "Warrant Agreement" means the warrant agreement dated as of
the date of this Agreement, by and between the Company and the Warrant Agent, in
the form of Exhibit B.

                     "Warrant Shares" means the shares of Common Stock issuable
upon exercise of the Warrants.

                     "Warrant Shares Effective Date" means the date the Warrant
Shares Registration Statement is first declared effective by the Commission.

                     "Warrant Shares Registration Statement" means a
registration statement meeting the requirements set forth in the Investor Rights
Agreement and covering the resale of the Warrant Shares by the Purchasers or
their assignees (together with the Notes Registration Statement, the
"Registration Statements").

ARTICLE II.
PURCHASE AND SALE

           2.1.     Closing. Subject to the terms and conditions set forth in
this Agreement, at the Closing, the Company shall issue and sell to the
Purchasers, and the Purchasers shall, severally and not jointly, purchase from
the Company, the principal amount of Notes and the number of Warrants as set
forth in Schedule I opposite the name of each such Purchaser at the purchase
price set forth therein. The Closing shall take place at the offices of
Purchasers' Counsel immediately following satisfaction or waiver of the
conditions set forth in Article V of this Agreement or at such other location or
time as the parties may agree.

           2.2.     Closing Deliveries.

                (a)     At the Closing, the Company shall deliver or cause to be
delivered to each Purchaser the following:

                           (i)     this Agreement duly executed by the Company;

                           (ii)     a duly executed Note or Notes (in such
denominations as the Purchasers request);

                           (iii)     a Warrant, registered in the name of such
Purchaser, pursuant to which such Purchaser shall have the right to acquire on
the terms set forth therein the number of Warrant Shares set forth on Schedule
I;

                           (iv)     the legal opinion of Company Counsel
addressed to the Purchasers, satisfactory to Purchasers' Counsel and in form of
Exhibit E;

                           (v)     the legal opinion of the General Counsel of
the Company addressed to the Purchasers, satisfactory to Purchasers' Counsel and
in form of Exhibit F;

                           (vi)     the Indenture duly executed by the Company
and the Trustee;

                           (vii)     the Warrant Agreement duly executed by the
Company and the Warrant Agent;

                           (viii)     the Notes Registration Rights Agreement
duly executed by the Company;

                           (ix)     the Investor Rights Agreement duly executed
by the Company;

                           (x)     the Stockholder Voting Agreement duly
executed by the Company and each of the Controlling Stockholders and each of
their respective Affiliates; and

                           (xi)     a Controlling Stockholder Letter duly
executed by each of Martin Tuchman, Warren L. Serenbetz and Hickory Enterprises,
L.P.

                (b)     At the Closing, each Purchaser shall deliver or cause to
be delivered to the Company the following:

                           (i)     the purchase price indicated below such
Purchaser's name on the signature page of this Agreement, in United States
dollars and in immediately available funds, by wire transfer to an account
designated in writing by the Company for such purpose;

                           (ii)     this Agreement duly executed by such
Purchaser;

                           (iii) the Notes Registration Rights Agreement duly
executed by such Purchaser; and

                           (iv)     the Investor Rights Agreement duly executed
by such Purchaser.

           2.3.     Allocation of Purchase Price. It is hereby agreed that, for
purposes of Treasury Regulations 1.1273-2(h), (i) the aggregate "issue price" of
the investment unit consisting of the Notes and Warrants is $150,000,000, (ii)
the aggregate fair market value and the aggregate purchase price of the Notes is
$127,500,000, and (iii) the aggregate fair market value and aggregate purchase
price of the Warrants is $22,500,000. The Company and each of the Purchasers
agree to use the foregoing issue price, purchase prices and fair market values
for U.S. federal income tax purposes with respect to this transaction (unless
otherwise required by a final determination by the Internal Revenue Service or a
court of competent jurisdiction).

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

           3.1.     Representations and Warranties of the Company. The Company
hereby makes the following representations and warranties to the Purchasers as
of the date hereof:

                (a)     Subsidiaries. The Company has no subsidiaries other than
those listed in Schedule 3.1(a). Except as disclosed in Schedule 3.1(a), the
Company owns all of the capital stock of each Subsidiary free and clear of any
lien, charge, security interest, encumbrance, right of first refusal or other
restriction (collectively, "Liens"), and all the issued and outstanding shares
of capital stock of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights. If the Company has no
subsidiaries, then references in the Transaction Documents to the Subsidiaries
will be disregarded.

                (b)     Organization and Qualification. Each of the Company and
the Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate,
reasonably be expected to (i) materially adversely affect the legality, validity
or enforceability of any Transaction Document, (ii) have or result in a material
adverse effect on the results of operations, assets, prospects, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (iii) adversely impair the Company's ability to perform fully on a
timely basis its obligations under any Transaction Document (any of (i), (ii) or
(iii), a "Material Adverse Effect").

                (c)     Authorization; Enforcement. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents and otherwise to
carry out its obligations thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
corporate action on the part of the Company and no further corporate action is
required by the Company, its Board of Directors or its stockholders. Each of the
Transaction Documents has been (or upon delivery will be) duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the legally valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as the enforcement of such
Transaction Documents may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting creditor's rights generally
or by general equitable principles (regardless of whether considered in a
proceeding in equity or at law).

                (d)     No Conflicts. The execution and delivery of the
Transaction Documents by the Company, the consummation by the Company of the
transactions contemplated thereby and the performance of its obligations under
the Transaction Documents, including the issuance and delivery of the Notes,
Warrants and Warrant Shares do not and will not (i) conflict with or violate any
provision of the Company's or any Subsidiary's certificate or articles of
incorporation, bylaws or other organizational or charter documents (the
"Organizational Documents"), or (ii) conflict with, or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, except for such conflicts, defaults or rights that would not
reasonably be expected to have a Material Adverse Effect, (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected, except for such violations that would not reasonably be
expected to have a Material Adverse Effect, (iv) result in or require the
creation or imposition of any Lien upon any of the properties or assets of the
Company or any Subsidiary, except for such Liens that would not reasonably be
expected to have a Material Adverse Effect, (v) require any approval of
stockholders, partners or members or any approval or consent of any person under
any contractual obligation of the Company, except for such approvals or consents
obtained on or before the Closing Date and except as set forth on Schedule
3.1(d) or (vi) give rise to any preemptive rights, rights of first refusal or
other similar rights on behalf of any person under any applicable law or any
provision of the Organizational Documents or any material agreement or other
instrument to which the Company or any Subsidiary is bound.

                (e)     Filings, Consents and Approvals. Assuming the accuracy
of the representations and warranties of the Purchasers contained in Section 6
and their compliance with the agreements set forth therein, neither the Company
nor any Subsidiary is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) the filings required under Section 4.5,
(ii) the filing with the Commission of each of the Notes Registration Statement
and the Warrant Shares Registration Statement, (iii) an application(s) to a
Trading Market for the listing of the Warrant Shares for trading thereon in the
time and manner required thereby, (iv) filings under any state blue sky laws and
(v) the qualification of the Indenture under the Trust Indenture Act.

                (f)     Issuance of the Securities. The Securities are duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens and shall not be subject to preemptive rights or similar
rights of stockholders. The Company has reserved from its duly authorized
capital stock a sufficient number of shares of Common Stock for issuance upon
exercise of the Warrants. The Warrants are initially exercisable for 8,333,333
Warrant Shares which will constitute 19.976% of the Company's Common Stock on a
Fully-Diluted Basis immediately after the Closing.

                (g)     Default of Indebtedness. The Company is not in default
in the payment of the principal of or interest (i) on any indebtedness or (ii)
under any instrument or agreement under or subject to which any indebtedness has
been issued and no event has occurred under the provisions of any such
instrument or agreement which with or without the lapse of time or the giving of
notice, or both, constitutes or would constitute an event of default thereunder,
except for such defaults for which the Company has obtained an effective waiver
at least through December 31, 2004.

                (h)     No Default. The Company is not in default in the payment
or performance of any of its material contractual obligations where such default
could reasonably be expected to have a Material Adverse Effect or the Company
has obtained an effective waiver with respect to any such default.

                (i)     Registration of Securities. Except pursuant to the Notes
Registration Rights Agreement and the Investor Rights Agreement, the Company has
not entered into any agreement to register its debt or equity securities under
the Securities Act.

                (j)     Use of Proceeds. The proceeds from the sale of the
Securities hereunder will be used at the Closing to repay at par not less than
$46.0 million of the Existing Notes held by the Purchasers and to pay the all
costs and expenses associated with the transactions contemplated by this
Agreement, with the remainder used for general corporate purposes.

                (k)     Capitalization. The authorized capital stock of the
Company consists of (a) one hundred million (100,000,000) shares of Common Stock
of which, as of September 1, 2004, 27,604,746 shares were outstanding, and (b)
one million (1,000,000) shares of preferred stock, none of which shares are
currently outstanding. The Company currently has only one class of Common Stock.
Except as disclosed on Schedule 3.1(k), there are no outstanding Common Stock
Equivalents or other rights, agreements or arrangements of any character under
which the Company is or may be obligated to issue any equity securities of any
kind (whether or not presently convertible into or exercisable or exchangeable
for shares of capital stock of the Company). All outstanding shares of capital
stock are duly authorized, validly issued, fully paid and nonassessable and have
been issued in compliance with all applicable securities laws. No securities of
the Company are entitled to preemptive or similar rights, and no Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents. Except as a result of the purchase and sale of the Securities and
except as disclosed in the 2003 10-K, there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock. The issue and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.

                (l)     SEC Reports; Financial Statements. The Company has filed
all reports required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (or such shorter period as the Company was required by law to file such
material) (the foregoing materials being collectively referred to herein as the
"SEC Reports" and, together with the Schedules to this Agreement, the
"Disclosure Materials"), except for the Company's quarterly reports for the
three-month periods ended March 31, 2004, and June 30, 2004 which the Company
intends to file prior to December 31, 2004. As of their respective dates, the
SEC Reports complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, except to the
extent financial statements contained in reports other than the 2003 10-K have
been restated. The financial statements of the Company included in the 2003 10-K
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved ("GAAP"), except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company and its consolidated subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. All material agreements to which the
Company or any Subsidiary is a party or to which the property or assets of the
Company or any Subsidiary are subject have been filed as exhibits to the SEC
Reports to the extent required under the Exchange Act.

                (m)     Material Changes. Except as specifically disclosed in
the 2003 10-K, since December 31, 2003, (i) there has been no event, occurrence
or development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company's financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting or the
identity of its auditors, (iv) the Company has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information.

                (n)     Litigation. Except as set forth in the SEC Reports or on
Schedule 3.1(n), there has been no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an "Action") which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth in the 2003 10-K
or on Schedule 3.1(n), there has not been, and to the knowledge of the Company,
there is not pending or contemplated, any investigation by the Commission
involving the Company or any current or former director or officer of the
Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

                (o)     Labor Relations. Except as set forth in the 2003 10-K,
no material labor dispute exists or, to the actual knowledge of the Company, is
imminent with respect to any of the employees of the Company.

                (p)     Compliance. Except as set forth in the 2003 10-K,
neither the Company nor any Subsidiary (i) is in violation of any order of any
court, arbitrator or governmental body, or (ii) is or has been in violation of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its
business, except in each case of (i) and (ii) as could not, individually or in
the aggregate, reasonably be expected to have or result in a Material Adverse
Effect.

                (q)     Regulatory Permits. The Company and the Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as described in the SEC Reports, except where the
failure to possess such certificates, authorizations or permits could not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect (such certificates, authorizations and permits, the
"Material Permits"), and neither the Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any Material
Permit.

                (r)     Payment of Taxes. Except as set forth in the 2003 10-K,
all material tax returns and reports of the Company and its Subsidiaries
required to be filed by any of them have been timely filed (or extensions for
making such filings have been requested and granted), and all material taxes,
assessments and other governmental charges imposed upon the Company and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid prior to the date on
which any fine, penalty, interest or late charge may be added thereto for
nonpayment thereof (or any such fine, penalty, interest, late charge or loss has
been paid) other than those which are being actively contested by the Company or
such Subsidiary in good faith and by appropriate proceedings and for which
reserves or other appropriate provisions, if any, as may be required in
conformity with GAAP shall have been made or provided therefor and filings
relating to local qualifications to do business. The Company does not know of
any tax assessment that has been proposed in writing against the Company or any
of its Subsidiaries other than those which are being actively contested by the
Company or such Subsidiary in good faith and by appropriate proceedings and for
which reserves or other appropriate provisions, if any, as may be required in
conformity with GAAP shall have been made or provided therefor.

                (s)     Performance of Agreements; Certain Existing Agreements.
Immediately after giving effect to the transactions contemplated by this
Agreement, the Company will not be in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its material agreements or contracts, and no condition would exist that, with
the giving of notice or the lapse of time or both, would constitute such a
default, except, in each case, individually or in the aggregate, where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expect to have a Material Adverse Effect.

                (t)     Securities Activities. The Company is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock, as in
Regulation U of the Board of Governors of the Federal Reserve System as in
effect from time to time.

                (u)     ERISA. Except as identified in Schedule 3.1(u), (i) the
Company and each of its ERISA Affiliates are in material compliance with all
applicable provisions and requirements of ERISA and the Code and the regulations
and published interpretations thereunder with respect to each Employee Benefit
Plan, and have materially performed all their obligations under each Employee
Benefit Plan; (ii) each Employee Benefit Plan which is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and, to the knowledge of Acquisition Company, nothing has occurred
subsequent to the issuance of such determination letter which would cause such
Employee Benefit Plan to lose its qualified status; and (iii) no material
liability to the PBGC (other than required premium payments or contributions),
the Internal Revenue Service, any Employee Benefit Plan or any trust established
under Title IV of ERISA has been or is reasonably expected to be incurred by the
Company or any of its ERISA Affiliates. No ERISA Event has occurred within the
past six years or is reasonably expected to occur. Except to the extent required
under Section 4980B of the Internal Revenue Code or similar state laws, no
Employee Benefit Plan provides material health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of the
Company or any of its respective ERISA Affiliates. The present value of the
aggregate benefit liabilities under each Pension Plan sponsored, maintained or
contributed to by the Company or any of its ERISA Affiliates, (determined as of
the end of the most recent plan year on the basis of the actuarial assumptions
specified for funding purposes in the most recent actuarial valuation for such
Pension Plan), did not exceed the aggregate current value of the assets of such
Pension Plan by more than $5,000,000. As of the most recent valuation date for
each Multiemployer Plan for which the actuarial report is available, the
potential liability of the Company and its respective ERISA Affiliates for a
complete withdrawal from such Multiemployer Plan (within the meaning of Section
4203 of ERISA), when aggregated with such potential liability for a complete
withdrawal from all Multiemployer Plans, based on information available pursuant
to Section 4221(e) of ERISA is not greater than $5,000,000. The Company and each
of its ERISA Affiliates have materially complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material "default" (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.

                (v)     Environmental Matters. Neither the Company nor any of
its respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or the Release or threatened Release
of any Hazardous Materials that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any its Subsidiaries has received any request for information under Section
104 of the Comprehensive Environmental Response, Compensation, and Liability Act
(42 U.S.C.ss. 9604) or any comparable law related to a matter that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. There are and, to the Company's actual knowledge, have been, no
violation of Environmental Laws or Release of Hazardous Materials which could
reasonably be expected to form the basis of an Environmental Claim against the
Company or any of the Subsidiaries that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any of the Subsidiaries nor to the Company's or any Subsidiaries' knowledge,
any predecessor of the Company or any of the Subsidiaries has filed any notice
under any Environmental Law indicating past or present treatment of Hazardous
Materials at any Facility, and none of the Company's or any of the Subsidiaries'
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
state equivalent, except for any such activity conducted in material compliance
with Environmental Laws and in a manner that individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
Compliance with all current requirements pursuant to or under Environmental Laws
could not be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. To the Company's knowledge, no event or condition has
occurred or is occurring with respect to the Company or any of the Subsidiaries
relating to any Environmental Law, any Release or threatened Release of
Hazardous Materials, or any other activity involving Hazardous Materials which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.

                (w)     Patents and Trademarks. The Company and the Subsidiaries
have, or have rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, licenses and
other similar rights that are necessary or material for use in connection with
their respective businesses as described in the SEC Reports and the failure of
which to so have could reasonably be expected to have a Material Adverse Effect
(collectively, the "Intellectual Property Rights"). Neither the Company nor any
Subsidiary has received a written notice that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any Person. To the knowledge of the Company and except as disclosed in the SEC
Reports, all such Intellectual Property Rights are enforceable by the Company or
applicable subsidiary, as the case may be, and there is no existing infringement
by another Person of any of the Intellectual Property Rights.

                (x)     Insurance. The Company and the Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are reasonable and customary in the businesses in which
the Company and the Subsidiaries are engaged. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

                (y)     Transactions With Affiliates and Employees. Except as
disclosed in the 2003 10-K, there are no business relationships or related party
transactions required to be disclosed therein by Item 404 of Regulation S-K of
the Commission.

                (z)     Internal Accounting Controls. Except as disclosed in the
2003 10-K, the Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company, including its consolidated subsidiaries, is made known to the Company's
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared; (ii) have been evaluated for
effectiveness as of December 31, 2003; and (iii) were, as of December 31, 2003,
effective in all material respects to perform the functions for which they were
established. Except as disclosed in the 2003 10-K, the Company maintains a
system of accounting controls that is sufficient to provide reasonable
assurances that: (i) transactions are executed in accordance with management's
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain accountability for assets; (iii)
access to assets is permitted only in accordance with management's general or
specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. Except as disclosed in the 2003 10-K,
based on the Company's most recent evaluation of its internal control over
financial reporting, the Company is not aware of (i) any significant deficiency
or material weakness in the design or operation of internal control over
financial reporting which is reasonably likely to adversely affect the Company's
ability to record, process, summarize and report financial information; or (ii)
any fraud, whether or not material, that involves management or other employees
who have a significant role in the Company's internal control over financial
reporting. Since the date of the most recent evaluation of such internal control
over financial reporting, there has been no change in the Company's internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Company's internal control over financial
reporting.

                (aa)     Solvency. Based on the financial condition of the
Company as of the Closing Date, (i) the Company's fair saleable value of its
assets exceeds the amount that will be required to be paid on or in respect of
the Company's existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company's assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).

                (bb)     Private Placement. Assuming the accuracy of the
representations and warranties of the Purchasers contained in Section 6 and
their compliance with the agreements set forth therein, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. It is not necessary to qualify
the Indenture under the Trust Indenture Act in connection with the issuance and
sale of the Securities to the Purchasers on the Closing Date.

                (cc)     Solicitation. None of the Company or any of its
affiliates, has, directly or through an agent, engaged in any form of general
solicitation or general advertising in connection with the offering of the
Securities (as used in Regulation D) under the Securities Act or in any manner
involving a public offering of the Securities within the meaning of Section 4(2)
of the Securities Act; the Company has not entered into any contractual
arrangement with respect to the distribution of the Securities and the Company
will not enter into any such arrangement, except for this Agreement and the
Registration Rights Agreements.

                (dd)     Integration. None of the Company or any of its
affiliates has, directly or through any agent, sold, offered for sale, solicited
offers to buy or otherwise negotiated in respect of, any "security" (as defined
in the Securities Act) which is or will be integrated with the sale of the
Securities in a manner that would require the registration under the Securities
Act of the Securities.

                (ee)     Sale During Previous Six Months. The Company has not
sold or issued any shares of Common Stock, any security convertible into shares
of Common Stock, or any security of the same class as the Securities during the
six-month period preceding the date of this Agreement, including any sales
pursuant to Rule 144A under, or Regulation D or Regulation S of the Securities
Act, other than shares issued pursuant to employee benefit plans, qualified
stock options plans or other employee compensation plans or pursuant to
outstanding options, rights or warrants.

                (ff)     Stabilization and Manipulation. Neither the Company,
nor any of its Affiliates, has taken, directly or indirectly, any action
designed to cause or result in, or which has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of the Securities or Common Stock to facilitate the sale or resale of such
Securities.

                (gg)     Indebtedness. The table on Schedule 3.1(gg) sets forth
and identifies in reasonable detail all outstanding short-term and long-term
indebtedness of the Company and its Subsidiaries. Schedule 3.1(gg) includes the
principal amounts of all such indebtedness and specifies all indebtedness to
which the indebtedness represented by the Notes is in any way subordinated.

                (hh)     Investment Company. The Company is not required to
register as an "investment company" within the meaning of the Investment Company
Act of 1940, as amended.

                (ii)     Registration Rights. With the exception of the rights
granted in the Transaction Documents, no Person has any right to cause the
Company to effect the registration under the Securities Act of any securities of
the Company.

                (jj) Disclosure. As of the date of this Agreement, and as of the
Closing Date, the representations and warranties of the Company and its
Subsidiaries contained in this Agreement (including all schedules attached
hereto) and the information contained in the 2003 10-K, when taken together, do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained herein or therein not
materially misleading in light of the circumstances in which the same were made.
There is no fact known to the Company that has had, or could reasonably be
expected to have a Material Adverse Effect and that has not been disclosed in
this Agreement (including all schedules attached hereto) or in the 2003 10-K.

                (kk)     Questionable Payments. Neither the Company nor, to the
knowledge of the Company, any of its current stockholders, directors, officers,
employees, agents or other persons on behalf of the Company or any of its
Subsidiaries, has on behalf of the Company or any of its Subsidiaries or in
connection with their businesses: (a) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees form corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) other than as set forth in the 2003 10-K, made any false or fictitious
entries on the books and records of the Company; or (e) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment of any
nature.

                (ll)     Controlling Stockholders. The table on Schedule 3.1(ll)
sets forth the Common Stock beneficially owned by each Controlling Stockholder.
Collectively, the Controlling Stockholders beneficially own 13,846,757 shares of
Common Stock which will constitute at least 50.5% of the Company's Common Stock
on a Fully-Diluted Basis immediately after the Closing.

           3.2.     Representations and Warranties of the Purchasers. Each
Purchaser, as of the date hereof, hereby, for itself and for no other Purchaser,
represents and warrants to the Company as follows:

                (a)     Organization; Authority. Such Purchaser is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations thereunder. The purchase by such Purchaser of the Securities
hereunder has been duly authorized by all necessary action on the part of such
Purchaser. Each of this Agreement and the other Transaction Documents has been
duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms.

                (b)     Investment Intent. Such Purchaser is acquiring the
Securities as principal for its own account for investment purposes only and not
with a view to or for distributing or reselling such Securities or any part
thereof, without prejudice, however, to such Purchaser's right, subject to the
provisions of this Agreement and the other Transaction Documents, at all times
to sell or otherwise dispose of all or any part of such Securities pursuant to
an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws. Nothing contained herein shall be deemed a representation
or warranty by such Purchaser to hold Securities for any period of time. Such
Purchaser is acquiring the Securities hereunder in the ordinary course of its
business. Such Purchaser does not have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Securities.

                (c)     Purchaser Status. At the time such Purchaser was offered
the Securities, it was, at the date hereof it is, an "accredited investor" as
defined in Rule 501(a) under the Securities Act.

                (d)     Experience of such Purchaser. Such Purchaser, either
alone or together with its representatives, has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Securities,
and has so evaluated the merits and risks of such investment. Such Purchaser is
able to bear the economic risk of an investment in the Securities and, at the
present time, is able to afford a complete loss of such investment. Such
Purchaser acknowledges and agrees that it has undertaken such investigation as
it deems necessary or appropriate to enable it to make an informed and
intelligent decision with regard to this Agreement, the Transaction Documents
and the transactions contemplated hereby and thereby; provided, however, that no
such investigation will have any impact on any Purchaser's rights hereunder.

                (e)     General Solicitation. Such Purchaser is not purchasing
the Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

                (f)     Reliance. Such Purchaser understands and acknowledges
that (i) the Securities are being offered and sold to it without registration
under the Securities Act in a private placement that is exempt from the
registration provisions of the Securities Act and (ii) the availability of such
exemption depends in part on, and the Company will rely upon the accuracy and
truthfulness of, the foregoing representations and such Purchaser hereby
consents to such reliance.

          The Company acknowledges and agrees that each Purchaser does not make
or has not made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in this
Section 3.2.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

           4.1.     Transfer Restrictions.

                (a)     The Notes shall be subject to certain restrictions on
transfer and will be required to bear certain legends with regard to such
restrictions as more fully set forth in the Indenture.

                (b)     The Warrants and the Warrant Shares shall be subject to
certain restrictions on transfer and will be required to bear certain legends
with regard to such restrictions as more fully set forth in the Warrant
Agreement and the Investor Rights Agreement.

           4.2.     Furnishing of Information. After January 1, 2005 and for as
long as any Purchaser owns Securities, the Company covenants to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after such date pursuant
to the Exchange Act and to deliver, upon reasonable request from a Purchaser, a
written certification of a duly authorized officer as to whether it has complied
with its filing obligations under the Exchange Act. As long as any Purchaser
owns Securities, if the Company is not required to file reports pursuant to such
laws, it will prepare and furnish to the Purchasers and make publicly available
in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Securities under Rule 144. The Company further covenants
that it will take such further action as any holder of Securities may reasonably
request, all to the extent required from time to time to enable such Person to
sell such Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144.

           4.3.     Integration. The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale of the Securities as
contemplated hereby or (ii) cause the offering of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of any applicable shareholder approval provisions including, without limitation,
under the rules and regulations of any Trading Market.

           4.4.     Reservation and Listing of Securities. The Company shall
maintain a reserve from its duly authorized shares of Common Stock for issuance
pursuant to the Transaction Documents in such amount as may be required to
fulfill its obligations in full under the Transaction Documents. Once the
Company's Common Stock has been approved for listing on a Trading Market, the
Company will (i) use all commercially reasonable efforts to cause the Warrant
Shares to be approved for listing on such Trading Market as soon as possible
thereafter, (ii) provide to the Purchasers evidence of such listing, and (iii)
use all commercially reasonable efforts to maintain the listing of the Warrant
Shares on such Trading Market.

           4.5.     Securities Laws Disclosure; Publicity. The Company shall (i)
on the Closing Date, issue a press release acceptable to the Purchasers
disclosing the transactions contemplated hereby and (ii) make such other filings
and notices in the manner and time required by the Commission. Subject to the
limitations contained in Section 4.10, the Company shall, at a reasonable time
prior to the filing or dissemination of any disclosure required by this
paragraph, provide a copy thereof to the Purchasers for their review. The
Company and the Purchasers shall consult with each other in issuing any press
releases or otherwise making public statements or filings and other
communications with the Commission or any regulatory agency or Trading Market
with respect to the transactions contemplated hereby, and neither party shall
issue any such press release or otherwise make any such public statement, filing
or other communication without the prior consent of the other, except if such
disclosure is required by law or Trading Market rules or regulations, in which
case, in the case of public statements made within 8 months after the Closing
Date and press releases, the disclosing party shall promptly provide the other
party with prior notice thereof. Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Purchaser, or include the name of
any Purchaser in any filing with the Commission or any regulatory agency or
Trading Market, without the prior written consent of such Purchaser, except to
the extent such disclosure (but not any disclosure as to the controlling Persons
thereof) is required by law, the Commission or Trading Market rules or
regulations, in which case the Company shall provide the Purchasers with written
notice of and at a reasonable time prior to such disclosure.

           4.6.     Use of Proceeds. The Company shall use the net proceeds from
the sale of the Securities hereunder at the Closing to repurchase the Existing
Notes held by the Purchasers and pay fees and expenses associated with the
transactions contemplated hereby with the remainder for general corporate
purposes.

           4.7.     Indemnification of Purchaser. The Company will indemnify and
hold the Purchasers and their directors, officers, shareholders, partners,
employees and agents (each, a "Purchaser Party") harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys' fees and costs of investigation (collectively, "Losses")
that any such Purchaser Party may suffer or incur as a result of or relating to
any misrepresentation, breach or inaccuracy, or any allegation by a third party
that, if true, would constitute a breach or inaccuracy, of any of the
representations, warranties or covenants made by the Company in this Agreement
or any other Transaction Documents; provided, however, that, with respect to
Losses arising from the misrepresentation, breach or inaccuracy of any
representation or warranty made by the Company in this Agreement, (i) the
Purchaser Parties shall only be entitled to the indemnity provided for in this
Section 4.7 for those Losses for which a claim is asserted pursuant to this
Section 4.7 on or prior to the Representation Termination Date, (ii) the
Purchaser Parties shall only be entitled to such indemnity to the extent that
all Losses of all Purchaser Parties (in the aggregate) exceed $1,500,000 (in
which event, this indemnity will be applicable to all such Losses, including the
first $1,500,000), and (iii) the Company's aggregate liability to the Purchaser
Parties with respect to all Losses shall not exceed $75,000,000. The Company
will reimburse such Purchaser for its reasonable legal and other expenses
(including the cost of any investigation, preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred.

           4.8.     Reimbursement. Subject to the provisions of Section 9 of the
Investor Rights Agreement and Section 6 of the Notes Registration Rights
Agreement and other than with respect to gross negligence or wilful misconduct
by a Purchaser, if any Purchaser becomes involved in any capacity in any action,
proceeding or investigation by or against any Person who has a relationship with
the Company (including as a stockholder), solely as a result of such Purchaser's
acquisition of the Securities under this Agreement, the Company will reimburse
such Purchaser for its reasonable legal and other expenses (including the cost
of any investigation preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred. The reimbursement
obligations of the Company under this paragraph shall be in addition to any
liability which the Company may otherwise have, shall extend upon the same terms
and conditions to any Affiliates of the Purchasers who are actually named in
such action, proceeding or investigation, and partners, directors, agents,
employees and controlling persons (if any), as the case may be, of the
Purchasers and any such Affiliate, and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Company, the Purchasers and any such Affiliate and any such Person. The Company
also agrees that neither the Purchasers nor any such Affiliates, partners,
directors, agents, employees or controlling persons shall have any liability to
the Company or any Person asserting claims on behalf of or in right of the
Company solely as a result of acquiring the Securities under this Agreement.

           4.9.     Shareholders Rights Plan. No claim will be made or enforced
by the Company that any Purchaser is an "Acquiring Person" (or similar
triggering person) under any shareholders rights plan or other Anti-Takeover
Provision in effect or hereafter adopted by the Company, or that any Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and the Purchasers. The Company will take
such affirmative steps as may be required to render inapplicable to the
Purchasers all Anti-Takeover Provisions that may otherwise apply to the
Purchasers as a result of their acquisition of Securities hereunder.

           4.10.     Material Non-Public Information. The Company covenants and
agrees that neither it nor any other Person acting on its behalf shall provide
any of the Purchasers or its agents or counsel with any information that
constitutes material non-public information, unless such Purchaser shall have
prior thereto agreed to execute a written agreement regarding the
confidentiality and use of such information.

ARTICLE V.
CONDITIONS

           5.1.     Conditions Precedent to the Obligations of the Purchasers.
The obligation of each Purchaser to purchase and pay for the Securities at the
Closing is subject to the satisfaction or waiver by such Purchaser, on or before
the Closing Date, of each of the following conditions:

                (a)     Representations and Warranties. The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date (except for representations and warranties that speak of
a specific date, which need only be true and correct as of such date).

                (b)     Performance. The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by it at or prior to the Closing.

                (c)     No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents.

                (d)     Adverse Changes. Since December 31, 2003, no event or
series of events shall have occurred with respect to the Company or its
Subsidiaries that has had or could reasonably be expected to result in a
Material Adverse Effect.

                (e)     Proceedings Satisfactory; Delivery of Items. All
proceedings taken in connection with the sale of the Securities and the
transactions contemplated by the Transaction Documents, and all documents and
papers relating thereto, shall be reasonably satisfactory to each Purchaser. The
Company shall have delivered to Purchasers' Counsel all items that it is
required to deliver at the Closing under Section 2.2 (a) including any
additional agreements as the Purchasers or Purchasers' Counsel shall have
reasonably requested.

                (f)     Consents. The Company shall have received all necessary
consents, approvals and authorizations and sent or made all notices, filings,
registrations and qualifications required to be obtained, sent or made in
connection with the consummation of the transactions contemplated this Agreement
and the other Transaction Documents and the continued operation of the business
conducted by the Company and its subsidiaries.

                (g)     Compliance Certificates

                     (i)      Each Purchaser shall have received an Officer's
Certificate, signed by each of the Company's Chief Executive Officer and Chief
Financial Officer, dated as of the Closing Date, certifying that the Company has
satisfied the conditions set forth in Section 5.1(a)-(f) and further certifying
as to such other matters as any Purchaser may request in the exercise of its
reasonable discretion.

                     (ii)      Each Purchaser shall have a received a
certificate, date the Closing Date and signed by the corporate secretary of the
Company, certifying as to the board and other resolutions attached thereto and
as to all other corporate or other organizational proceedings relating to the
authorization, execution and delivery of the Notes, Warrants, Warrant Shares and
Transaction Documents.

                (h)     Solvency Certificate. Each Purchaser shall have received
a satisfactory solvency certificate from the Chief Financial Officer of the
Company in the form substantially similar to Exhibit G hereto.

                (i)     CUSIPs. The Company shall have obtained CUSIP numbers
for each of the Notes, Warrants and Warrant Shares at least one day prior to
Closing.

                (j)     Repurchase of Existing Notes. Immediately after the sale
of the Securities, the Company shall have delivered to each of the Purchasers
the amounts set forth on Schedule II via intra-bank or federal funds wire
transfer of same day funds to such accounts as each Purchaser designates, to
repurchase all of each Purchaser's Existing Notes.

                (k)     Payment of Fees and Expenses. The Company shall have
paid all of the reasonable costs and expenses (including, without limitation,
the reasonable and documented out-of-pocket attorneys fees and expenses)
incurred by or on behalf of the Purchasers in connection with the negotiation,
preparation, execution and delivery of the Transaction Documents and the
completion of due diligence in connection therewith.

                (l)     No New Information. No Purchaser shall have become aware
of any information or other matter with respect to legal matters affecting the
Company that is inconsistent with the financial and other information disclosed
to such Purchaser prior to the date hereof, in a manner that constitutes or
would reasonably be expected to result in a Material Adverse Effect.

                (m)     Purchase Permitted by Applicable Laws; Legal Investment.

          Each Purchaser's purchase of and payment for the Securities to be
purchased by it:

                      (i)     shall not be prohibited by any applicable law or
governmental regulation; and

                      (ii)     shall be permitted by the laws and regulations of
the jurisdictions to which it is subject.

          The Company shall have delivered to each Purchaser factual
certificates or other evidence requested by it, in form and substance
satisfactory to it, to enable such Purchaser to establish compliance with this
condition, including copies of all state securities law or "blue sky" filings
made or to be made in connection with the transactions contemplated hereby.

           5.2.     Conditions Precedent to the Obligations of the Company. The
obligation of the Company to sell Securities at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

                (a)     Representations and Warranties. The representations and
warranties of the Purchasers contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date.

                (b)     Performance. The Purchasers shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Purchasers at or prior to the Closing.

                (c)     No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents.

                (d)     Consents. The Company shall have received all necessary
consents, approvals and authorizations required to be obtained, sent or made in
connection with the consummation of the transactions contemplated this Agreement
and the other Transaction Documents.

                (e)     Transfer of Existing Notes. Immediately after the sale
of the Securities, each of the Purchasers shall have transferred all of its
Existing Notes by book entry to the Company against payment therefor by the
Company as contemplated hereby.

ARTICLE VI.
MISCELLANEOUS

           6.1.     Fees and Expenses. At the Closing, the Company shall pay all
of the reasonable costs and expenses (including, without limitation, the
reasonable and documented out-of-pocket attorneys fees and expenses) incurred by
or on behalf of the Purchasers in connection with the negotiation, preparation,
execution and delivery of the Transaction Documents and the completion of due
diligence in connection therewith. The Company shall pay all the fees and
expenses of the Trustee, the Warrant Agent and their respective counsel, as well
as any fees and expenses in connection with obtaining CUSIP numbers, transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
issuance of the Securities.

           6.2.     Entire Agreement. The Transaction Documents, together with
the Exhibits and Schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

           6.3.     Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

If to the Company: Interpool, Inc.
211 College Road East
Princeton, New Jersey 08540
Phone No.: (609) 452-8900
Facsimile No.: (609) 951-0362
Attn: Chief Executive Officer


With a copy to: Interpool, Inc.
633 Third Avenue, 27th Floor
New York, New York 10017
Attn: General Counsel
Facsimile No.: (212) 986-2038


If to a Purchaser: To the address set forth under such Purchaser's name on the
signature pages hereof;


With a copy to: Latham & Watkins LLP
885 Third Avenue, Suite 1000
New York, New York 10022
Attn: Kirk A. Davenport II
Phone No.: (212) 906-1200
Facsimile No.: (212) 751-4864


or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

           6.4.     Amendments; Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

           6.5.     Headings. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

           6.6.     Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Purchasers. Except as set
forth in Section 4.1(a), the Purchasers may not assign this Agreement or any of
the rights or obligations hereunder without the consent of the Company.

           6.7.     No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person except as otherwise set forth in Section 4.7 hereof.

           6.8.     Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the "New
York Courts"). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto (including
its affiliates, agents, officers, directors and employees) hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

           6.9.     Survival. The agreements and covenants contained herein
shall survive the Closing and the delivery and exercise of the Securities.

           6.10.     Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

           6.11.     Severability. If any provision of this Agreement is held to
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

           6.12.     Independent Nature of Purchasers' Obligations and Rights.
The obligations of each Purchaser under any Transaction Document are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.

           6.13     Certain Fees. No brokerage or finder's fees or commissions
are or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement. The Company
agrees that the Purchasers shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of any Person for fees of the
type contemplated by this Section with respect to the transactions contemplated
by this Agreement.

           6.14     Survival of Representations and Warranties. All statements
contained in any certificate or other document delivered to the Purchasers by or
on behalf of the Company pursuant to or in connection with this Agreement or the
Closing shall be deemed to constitute representations and warranties under this
Agreement with the same force and effect as the representations and warranties
expressly set forth herein. All of the Company's and the Subsidiaries'
representations and warranties thereunder and hereunder shall survive the
execution and delivery of the same, any investigation by the Purchaser and the
issuance of the Securities; provided, however, that in no event shall such
representations and warranties of the Company and the Subsidiaries survive
beyond the date (the "Representation Termination Date") that is six months
following the date on which the Company files with the Commission the Company's
Annual Report on Form 10-K for the fiscal year ended December 31, 2004.

           6.15     Reorganization. It is intended and agreed that, for federal
income tax purposes, (i) the Purchase of the Notes and Warrants under this
Agreement and the repurchase of certain of the Existing Notes by the Company
constitute components of an integrated transaction and (ii) to the extent that
proceeds from the sale to Purchasers of the Notes and Warrants are used to
retire Existing Notes held by such Purchasers, the sale of Notes and Warrants to
such Purchasers and the retirement of Existing Notes from such Purchasers shall
be treated as a reorganization within the meaning of Section 368(a)(1)(E) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder.

          IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

INTERPOOL, INC.


By:                                                                   
             
Name:
Title:


RIVA RIDGE MASTER FUND, LTD.

By:     RIVA RIDGE CAPITAL MANAGEMENT LP,
           as Investment Manager

By:     RIVA RIDGE GP, LLC, GP to the Investment
           Manager


          By:                                                               
          Name:
          Title:


MARINER LDC

By:     RIVA RIDGE CAPITAL MANAGEMENT LP,
           as Investment Manager


          By:                                                               
          Name:
          Title:



GREYWOLF CAPITAL PARTNERS II LP


          By:                                                               
          Name:
          Title:


GREYWOLF CAPITAL OVERSEAS FUND


          By:                                                               
          Name:
          Title:


GREYWOLF HIGH YIELD MASTER FUND


          By:                                                               
          Name:
          Title:


CASPIAN CAPITAL PARTNERS, LP

By:     MARINER INVESTMENT GROUP, INC.,
           as Investment Advisor


          By:                                                               
          Name:
          Title:


MARINER LDC

By:     MARINER INVESTMENT GROUP, INC.,
           as Investment Advisor


          By:                                                               
          Name:
          Title:


MARINER OPPORTUNITIES FUND, LP

By:     MARINER INVESTMENT GROUP, INC.,
           as Investment Advisor


          By:                                                               
          Name:
          Title:



MARINER VOYAGER MASTER FUND, LTD

By:     MARINER INVESTMENT GROUP, INC.,
           as Investment Advisor


          By:                                                               
          Name:
          Title:


GOLDMAN, SACHS & CO.


By:                                                   
Name:
Title:
